DETAILED ACTION
	The following action is in response to the amendment filed for application 17/209,624 on November 30, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2, respectively, of copending Application No. 16/876,841 (allowed on October 11, 2022, patent number still pending). Although the claims at issue are not identical, they are not patentably distinct from each other because see below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented (patent number is pending).

The currently allowed claims 1-2 in US 16/876,841 (Roy ‘841) are as follows:
1. A vehicle comprising: at least one drive wheel configured to propel the vehicle; a torque converter having an impeller and a turbine; a torque converter bypass clutch that is configured to transition between an opened stated, a closed state, and a slipping state, wherein rotation of the impeller and the turbine are synchronized when the torque converter bypass clutch is in the closed state, and wherein rotation of the impeller and the turbine are non-synchronized when the torque converter bypass clutch is in the opened state or the slipping state; a powerplant configured to generate torque and to transfer torque to the torque converter and the torque converter bypass clutch; a drivetrain configured to transfer power from the torque converter and the torque converter bypass clutch to the at least one drive wheel; and a controller programmed to, in response to a request to accelerate the vehicle at a desired magnitude and the torque converter bypass clutch being in the opened state, adjust the torque of the powerplant to a first value to accelerate the vehicle at the desired magnitude, in response to the request to accelerate the vehicle at the desired magnitude and the torque converter bypass clutch being in the closed state, adjust the torque of the powerplant to a second value to accelerate the vehicle at the desired magnitude, in response to the request to accelerate the vehicle at the desired magnitude and the torque converter bypass clutch being in the slipping state, adjust the torque of the powerplant to a third value to accelerate the vehicle at the desired magnitude, and in response to the request to accelerate the vehicle at the desired magnitude and a change in a gradient of a surface that the vehicle is traveling on, adjust the torque of the powerplant to a fourth value to accelerate the vehicle at the desired magnitude.  

2.  The vehicle of claim 1 further comprising an accelerator pedal, and wherein the request to accelerate the vehicle at the desired magnitude is based on a position of the accelerator pedal.


Roy ‘841 teaches claim 1 of the present invention with the claimed limitations of claim 1 as shown below:

 A method for controlling a source of propulsive rotary power (powerplant) in a vehicle powertrain of a vehicle, the vehicle powertrain having a transmission (drivetrain) and a torque converter (torque converter), including a lock-up clutch (bypass clutch), that is disposed in a power path between the source of rotary power and the transmission, the method comprising: determining, via a controller, a compensated TRNAIN torque request (power plant being driven at third value to achieve the compensated torque request), the compensated TRNAIN torque request including an uncompensated TRNAIN torque request (desired magnitude) and an inertia compensation component (bypass clutch state), the inertia compensation component being indicative of a torque transmitted through the torque converter over a fluid path of the torque converter that is disposed between an input of the torque converter and an output of the torque converter (including the adjustment to the third value based on bypass clutch state), wherein the uncompensated TRNAIN torque request is a value calculated using a desired vehicle acceleration value (to accelerate the vehicle at the desired magnitude); and controlling, via the controller, operation of the source of rotary power (running it at the third value) to satisfy the compensated TRNAIN torque request when the lock-up clutch is operating in a slipping state (bypass clutch being in the slipping state).


Claim 21 is taught by claim 2 of Roy ‘841 follows:
21. The method of Claim 1, wherein the desired vehicle acceleration value is based on a manually provided driver input (accelerator pedal), an input from a cruise control system, or an input from an automated vehicle system.  

Claims 2-11 and 22 are dependent upon claim 1.  

Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Response to Arguments
	Applicant argues that the Roy ‘841 teaches a vehicle while the current invention claims a method.  However, within both sets of claims, the vehicle is claimed to have certain vehicle components that are controlled with certain methods.  As shown in the rejections above, the claims share the same claimed vehicle components and controls.
	 Applicant’s arguments with Roy ‘841 primarily focus on the fourth value of the powerplant in claims 1, 8, and 15, respectively.  However, the controls that are being claimed and are the equivalent of the claims in the present invention are in the controls of the third value.
	Roy ‘841 is uses a desired magnitude (uncompensated torque request).  That uncompensated torque request is modified based on status of the bypass clutch.  Given the original desired magnitude and the compensation (together forming the compensated torque request), the power plant will be driven at a third value to drive the vehicle at the desired magnitude.
	Roy ‘841 has not claimed the controls in the exact same claim language.  However, the controls as claimed in claim 1 of Roy and claim 1 of the present invention are not patentably distinct.  
 	Uncompensated value (torque of powerplant) = f(Uncompensated Torque Request (i.e. desired magnitude))
	Third Value (torque of powerplant) = f(Desired Magnitude and Inertia Compensation (based on bypass status)) = f(Compensated Torque Request).
	The power plant is claimed to operate at the third value to satisfy the Desired Magnitude and Inertia Compensation (based on bypass status) = Compensated Torque Request.
	If applicant still believes the claims are patently distinct, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
	Applicant’s arguments have been considered, but are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Suggestions for Applicant
	It is suggested that applicant file the appropriate terminal disclaimer for US 16/876,841.  This would place the application in condition for allowance.

FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	

Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



December 5, 2022